Order entered December 12, 2012




                                           In The
                                     ourt o( tppealg
                           iltb i tri t o[             at @aila
                                     No. 05-12-00377-CR

                             MANUEL LEIS PEREZ, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. F10-31001-J

                                          ORDER
        The Court GRANTS the State’s November 28, 2012 motion to extend the page limitation

for the State brief.


        The State’s brief page limit shall be extended from FIFTY (50) pages to FIFTY-FOUR

(54) pages.




                                                  DAVID L. BRIDGES
                                                  JUSTICE